Citation Nr: 1828457	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-03 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a dermatological disorder (skin condition), to include folliculitis and Methicillin-resistant Staphylococcus aureus (MRSA), to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Robert Laughlin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran had two Board hearings before two different Veterans Law Judges (VLJs).  The first Board hearing was held in October 2013 in Lincoln, Nebraska, before VLJ Eric Leboff, and the second hearing was held in June 2015 via videoconference, before VLJ Kathleen K. Gallagher.  Because two different VLJs held hearings in this appeal, the June 2017 Board decision was reviewed and signed by a panel of three VLJs, which included the VLJs who presided over the October 2013 and June 2015 hearings.  See 38 C.F.R. § 20.707 (2016).  Although the Veteran did not present testimony at a hearing before the third VLJ, he was sent a letter, in March 2016, offering him the opportunity to do so.  The letter notified the Veteran that the Board assumed he did not want a third hearing if he did not respond within 30 days from the date of the letter, and as the Board did not receive a response from the Veteran or his attorney representative indicating a desire to present testimony before a third VLJ, the Board proceeded accordingly.  Furthermore, in March 2018, the Veteran received a letter notifying him that the VLJ who presided over his June 2015 videoconference hearing had retired, thus presenting an opportunity for a new hearing.  The Veteran did not express a desire for a new hearing, and all issues may now be reviewed by the October 2013 Board hearing VLJ.  See Arneson v. Shinseki, 24 Vet. App. 379 (2013).

In February 2015, May 2016, and June 2017, the Board remanded the appeal for additional development, of which has been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) was raised by the record in a January 2017 claim but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  In July 2011, the Veteran underwent a total left knee joint replacement.

2.  In July 2011, due to his total left knee joint replacement surgery, a nasal swab taken of the Veteran proved positive for MRSA.  A positive result meant that the Veteran was a carrier of the MRSA bacteria, and not indicative that he was infected with MRSA.  He was treated with antibiotics, and was later found to no longer carry the MRSA bacteria.

3.  The Veteran was diagnosed with a skin disorder (folliculitis) during the course of this appeal.


CONCLUSION OF LAW

The skin disorder is not found to be causally or etiologically related to active service, and is not caused or aggravated by his service-connected left knee disability.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The criteria to establish entitlement to service connection for a skin disorder, to include as secondary to the service-connected left knee disability, have not been met.

The Veteran seeks service connection for a skin condition, as secondary to his service-connected left knee disability.  The Veteran contends that he contracted MRSA and folliculitis after his total left knee joint replacement surgery in July 2011.

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).  Additionally, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2017).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The record shows that the Veteran was diagnosed with folliculitis in April 2012, therefore requirements for Wallin element (1) and (2) have been met.

As such, the remaining issue is to determine whether the current disability is related to a service-connected disability.  The Board finds that the weight of the competent and credible evidence is against a finding of secondary service connection for the Veteran's skin disorder and the service-connected left knee disability.

VA service treatment records from July 2011 to August 2017 show complaints of an itchy rash, which was later diagnosed as folliculitis in April 2012.

A July 8, 2011 service treatment note stated that the Veteran was swabbed for the MRSA bacteria because of his left knee total joint replacement surgery, and the swab had tested positive.  The Veteran was treated accordingly, both immediately following the surgery and with an extended stay at Grand Island Community Living Center.  Service treatment notes from July 25, 2011 stated that a later MRSA swab taken of the Veteran was negative but that the Veteran was still being treated with antibiotics.

In May 2012, the Veteran was afforded a VA examination for his skin condition.  The VA examiner noted the Veteran's complaints of itchy, raised bumps on his trunk, neck, and temples and report that the rash began after his July 2011 left knee replacement surgery.  

As stated above, in July 2011, the Veteran underwent a total left knee joint replacement surgery, and tested positive for MRSA after a nasal swab was taken.  The May 2012 VA examiner reported that the positive result was a sign of MRSA colonization in the Veteran's nasal passages prior to the surgery; and explained that colonization did not signify infection, rather only that the Veteran was a carrier of the MRSA bacteria.  As colonization would have increased the risk of the MRSA infection developing, the Veteran was treated with Vancomycin, and nasal swabs taken on a later date in July 2011 were negative for MRSA.  Furthermore, post-operatively, the Veteran's bacteria cultures and left knee synovial fluid cultures were negative for growth of any bacteria, including MRSA.  However, the VA examiner also noted that the Veteran developed cellulitis at the operation site of the left knee.  Therefore, the Veteran was treated with antibiotics and the post-operative cellulitis resolved without residual effects, proven by a March 2012 left knee synovial fluid culture that was negative for any bacteria growth.

On examination, the Veteran's left knee appeared normal, with no swelling, redness, heat, or other signs of infection.  There were no rash or other skin lesions on his left knee.  The Veteran was diagnosed with folliculitis and post-operative cellulitis, left knee - resolved without residuals.  The May 2012 VA examiner opined that the Veteran's skin condition was less likely as not proximately due to, the result of, or aggravated beyond natural progression by his left knee total joint replacement surgery.  According to his medical research, the VA examiner reported that up to 7 percent of healthy individuals showed colonization of MRSA in their nasal passages, and therefore, the VA examiner opined that there was no objective medical evidence supporting that the Veteran ever had an active MRSA infection.  In regard to the folliculitis diagnosis, the VA examiner opined that no objective medical evidence supported that total knee replacement surgery was a causative or modifying factor in the development of folliculitis.

In July 2012, the Veteran's left knee was aspirated to test for infection.  The aspiration showed negative results.  During another appointment in July 2012, the Veteran's back was examined and the physician noted rash spots that were non-pruritic, without border irregularity, and measured to 1/4 inches in diameter, maximum.

In November 2012, the Veteran was afforded another VA examination.  Here, the VA examiner opined on whether the Veteran's folliculitis was caused by tinea pedis that he experienced during active duty, in March 1970.  The VA examiner opined that the Veteran's folliculitis was less likely than not incurred in or caused by the tinea pedis.  He explained that "the isolated tinea pedis he had in 1970 has NOTHING to do with the folliculitis he's had in the past."  See November 2012 VA Examination, p. 5.  The VA examiner continued that folliculitis and tinea pedis have no relationship to each other, one did not cause the other, and there was no medical evidence that could prove aggravation of folliculitis by tinea pedis experienced in March 1970. 

In December 2013, the Veteran's representative submitted medical articles regarding folliculitis, MRSA, allergic reactions to antibiotic therapy, and allergic reactions to orthopedic implants.

In May 2014, a physician noted that there was minimal evidence of folliculitis during his examination.  The physician further opined that although the Veteran believed that a MRSA infection after his total left knee joint replacement resulted in his chronic itchy rash, in the physician's opinion there was minimal evidence of that.  In an addendum note from April 2015, the physician opined that folliculitis was not related to MRSA, the knee replacement surgery, or active duty.

The Veteran was afforded another VA examination for his skin disorder in March 2015.  Here, the VA examiner opined that the Veteran's folliculitis was less likely than not related to MRSA; and that the Veteran did not contract MRSA when hospitalized for this total left knee joint replacement surgery.  He opined that as the Veteran's nasal swab was positive for MRSA upon the Veteran's admission, this was proof that the MRSA colonization was present prior to surgery.  Furthermore, the VA examiner opined that the Veteran's rash was less likely than not an allergic reaction to his left knee prosthetic, and that folliculitis was less likely than not incurred in or caused by any in-service injury, event, or illness.

In July 2016, an addendum was added to the March 2015 VA examination opinions.  Here, the March 2015 examiner clarified on his opinion that the Veteran's folliculitis or any other dermatological disorder was not caused or aggravated by the Veteran's left knee total joint replacement surgery and ensuing hospital care.  The VA examiner stated that according to the Veteran's medical records and current clinical care guidelines, no factual medical evidence supported the contention that folliculitis or any other dermatological disorder was caused or aggravated by the left knee total joint replacement surgery.  

In June 2015, the Veteran's wife also submitted a lay statement reporting that the Veteran experienced itchy rashes on his back, face, hands, and feet.

In August 2017, another VA examination addendum was written to further expand on prior VA medical opinions on the Veteran's skin disorder.  The examination opinion was written together by a VA general physician and a VA infectious disease physician, and directly considered the December 2013 medical articles submitted by the Veteran's representative.

The VA physicians restated the opinion that folliculitis was not caused nor aggravated by the Veteran's July 2011 total left knee joint replacement surgery and treatment during his ensuing hospital stay.  The VA physicians discussed the December 2013 medical articles and Veteran's representative theories.  One theory was based on a submitted article that discussed an antibiotic which treated a different spectrum of bacteria than what the Veteran had due to his folliculitis.  They reported that if the Veteran had the spectrum of bacteria discussed in the article, he would have been administered a different antibiotic treatment course.  
The VA physicians further opined that the remaining articles had serious probative flaws.  The articles were not recent, were from an unreputable journal, or foreign.  Although some of the more current articles described folliculitis as a result of an infection, the Veteran did not have an infection, and if the Veteran did have an infection then again, a different antibiotic would have been administered as treatment.  Furthermore, addressing the article regarding skin sensitivity to orthopedic implants, they stated that most of the information regarding skin conditions caused by metal implants were based on anecdotal reports or data from small cohorts, and therefore it was unknown whether the risk of conditions was higher in certain populations.

Based on the evidence above, the Board finds that the weight of the competent and credible evidence is against a finding of secondary service connection for the Veteran's skin disorder, as no connection between a skin disorder and the service-connected left knee disability is found in the Veteran's medical record.  The Veteran was afforded VA examinations in May 2012, November 2012, and March 2015; and received supplemental medical opinions in July 2016 and August 2017.  Cumulatively, the VA examinations show and explain that the Veteran's skin disorder is not caused or aggravated by his service-connected knee disability, as no medical evidence proves that there is a nexus.  

The Board notes that the medical articles by the Veteran's representative do not have sufficient probative weight due to the reasons outlined in the August 2017 addendum opinion.  In the August 2017 addendum, it was noted that the articles were not current, were not from reputable journals, or were foreign.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Therefore, the Board does not find these medical articles of relatively equal probative weight to the VA examination opinions and VA treatment records discussed above.  Moreover, the journal articles, being more generalized could not take into account the specific medical history of the Veteran here.  Sacks v. West, 11 Vet.App. 314 (1998).  

Additionally, the Board notes that while the Veteran is competent to state that he believes his skin disorder is a result of his service-connected left knee disability, and while the Board finds the statement credible, he is not competent to opine as to the etiology of his current diagnosis or make the necessary "nexus" (connection) determination.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").

The Board finds, therefore, that secondary service connection for a skin disorder must be denied as a matter of law, in the context of a secondary service connection due to the Veteran's service-connected left knee disability.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, in regard to direct service connection, the Veteran satisfies Shedden element (1), but as there is no evidence remotely suggesting a causal connection to his service; therefore, entitlement to service connection on a direct basis is not warranted.  In consideration thereof, and in the absence of any competent medical evidence to the contrary, the Board finds service connection for a skin disorder must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (West 2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a dermatological disorder (skin condition), to include folliculitis and Methicillin-resistant Staphylococcus aureus (MRSA), to include as secondary to a left knee disability, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


